       Case 2:18-cv-03674-CFK Document 93 Filed 04/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH BROWN, et. al.      :                CIVIL ACTION
        Plaintiffs,           :
                              :
    v.                        :                 No. 18-3674
                              :
WILLIAM PENN SCHOOL DISTRICT, :
        Defendant.            :

                                  ORDER

     AND NOW, this 17th day of April 2020, upon consideration of Defendant’s

Motion for Attorney’s Fees and Costs (ECF No. 86), it is hereby ORDERED that

Defendant’s Motion (ECF No. 86) is DENIED.



                                               BY THE COURT:

                                               /s/ Chad F. Kenney

                                               CHAD F. KENNEY, JUDGE




                                      1
